370 U.S. 292 (1962)
MILUTIN
v.
BOUCHARD, DISTRICT DIRECTOR, IMMIGRATION AND NATURALIZATION SERVICE.
No. 782.
Supreme Court of United States.
Decided June 18, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
Alfred W. Charles for petitioner.
Solicitor General Cox for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the United States Court of Appeals for the Third Circuit is vacated and the case is remanded to the United States District Court for the District of New Jersey with instructions to remand it to the Immigration and Naturalization Service with directions to reopen the proceeding and to afford petitioner an opportunity to seek relief under § 243 (h) of the Immigration and Nationality Act of 1952 pursuant to the procedures established by the currently applicable regulations as suggested by the Solicitor General.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.